DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Applicant's election with traverse of Group I - drawn to claims 1-15 and Species A - drawn to Figs. 1-6 in the reply filed on February 22, 2021 is acknowledged.  The traversal is on the ground(s) that the lack of unity requirement is improper since Group I-III and Species A-B all have the common technical feature of “…a buttress structure (or panel) having a curved wall/panel…” (Remarks pg. 2-3). Upon further review of the claims and in view of applicant’s remarks, this is found to be persuasive and the lack of unity requirement is hereby withdrawn.
	Therefore, claims 1-20 are currently pending and will be examined on their merits herein.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character 110 has been used to designate “first side end panel” (see [0044]) and “side end panels” (see [0045])
reference character 112 has been used to designate “first side panel” (see [0040-0045 0051]) and “an adjacent side panel” (see [0048]
reference character 114 has been used to designate “first side end panel” (see [0045]), “the side end panels” (see [0046 & 0053]), “outer walls” (see [0053]) and “the other side end panel” (see [0055])
reference character 120 has been used to designate “second side end panel” (see [0045]), “side end panels” (see [0046]), and “outer walls” (see [0053])
reference character 122 has been used to designate “second side panel” (see [0040-0045 0051]) and “an adjacent side panel” (see [0048])
reference character 212 has been used to designate “first side” (see [0057]), “first side panel” (see [0057-0061]), and “adjacent side panel” (see [0064])
reference character 224 has been used to designate “second side end panel” (see [0060-0089]), “side end panels” (see [0067]), “side end flaps” (see [0068]), “the other side end panel” (see [0080]), “side panel” (see [0078-0080]),  and “side walls” (see [0085])
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters 110 and 114 have both been used to designate “first side end panel” (see [0044-0045]) 
reference characters 110 and 120 have both been used to designate “side end panels” (see [0046]) 
reference characters 114 and 124 have both been used to designate “side end panels” (see [0046]) 
reference characters 120 and 124 have both been used to designate “second side end panel” (see [0044-0045]) 
reference character 114 and 120 have both been used to designate “side end panels” (see [0053]
reference characters 214 and 220 have both been used to designate “side end panel” (see [0061])
reference characters 214 and 224 have both been used to designate “side end panels” (see [0067])
reference characters 214 and 224 have both been used to designate “side end flaps” (see [0068])
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: as noted above in the drawings objections.  Appropriate correction is required.


Claim Objections
Claims 1, 12, 14 and 16-19 is/are objected to because of the following informalities:  
	In claim 1, Ln. 4, the phrase, “…and bottom wall…” should be change to “…and the bottom wall…”
	In claim 1, Ln. 5, the phrase, “…and bottom wall…” should be change to “…and the bottom wall…”
	In claim 1, Ln. 6, the phrase, “…and second wall…” should be change to “…and the second wall…”
	In claim 1, Ln. 7-8, the phrase, “…one of the first and second walls…” should be change to “…one of the first wall and the second wall[[s]]…”
	In claim 12, Ln. 1, the phrase, “…the containers…” should be change to “…the plurality of containers…”
	In claim 14, Ln. 2, “substantially” should be deleted.
	In claim 14, Ln. 2, the phrase, “…one of the first and second walls…” should be change to “…one of the first wall and the second wall[[s]]…”
	In claim 16, Ln. 6, the phrase, “…each of the first curved corner, second curved corner, and first curved edge…” should be change to “…each of the first curved corner, the second curved corner, and the first curved edge…”
	In claim 17, Ln. 4-5, the phrase, “…the third curved corner, fourth curved corner, and second curved edge…” should be change to “…the third curved corner, the fourth curved corner, and the second curved edge…” 
	In claim 18, Ln. 6, the phrase, “…and second curved corner…” should be change to “…and the second curved corner…”
	In claim 18, Ln. 8, the phrase, “…each of the first curved corner, second curved corner, and first curved edge…” should be change to “…each of the first curved corner, the second curved corner, and the first curved edge…”
	In claim 19, Ln. 4-5, the phrase, “…and fourth curved corner…” should be change to “…and the fourth curved corner…”
	In claim 19, Ln. 5-6, the phrase, “…the third curved corner, fourth curved corner, and second curved edge…” should be change to “…the third curved corner, the fourth curved corner, and the second curved edge…”
Appropriate correction is required.


Allowable Subject Matter
Claims 1-20 have allowable subject matter, the following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 16 and 18 (respectively), the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach “the first buttress structure having a curved edge” (as recited in claim 1) nor does it teach “at least one of the plurality of buttress panels having a first curved edge” (as recited in claims 16 and 18; respectively).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
This application is in condition for allowance except for the following formal matters: This application is in condition for allowance except for the following formal matters: the objections to the, claims, drawings and specifications. 
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). 
	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.  Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736